DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10,21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “wherein the first plant is different from the second plant” is not supported in the original specification. Nowhere in the specification does it discusses the first plant being different from the second plant. There are discussion of types of plant being selected to be grown, identification of a plant in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It appears that claim 8 is a repeat of the added limitation of “the track includes an ascending portion wrapping around a first axis perpendicular to ground and tilted relative to the ground and a descending portion wrapping around a second axis perpendicular to the ground and tilted relative to the ground, and the one or more lighting devices are disposed at a bottom side of the track” in claim 1. The only difference is the “titled” limitation but if this is the case, then it is unclear if the limitation of claim 8 is to replace the added limitation in claim 1?
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8-10,21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20160212946 A1) in view of Armstrong (US 20170035010 A1) and Wilson (US 20140259920 A1).
 	For claim 1, Higgins teaches a light control system comprising: a track (figs. 3-6, para. 0049,0054); one or more lighting devices (para. 0071); and the track includes an ascending portion (para. 0040,0100, top to bottom or vice-versa) wrapping around a first axis (104) perpendicular to ground and tilted relative to the ground (as it goes around in a helix formation, tilt angle would exist in the tray or cart); a plurality of material to hold the plant configured to move along the track (para. 0040, planting material for supporting soil and crops), wherein the first plant is different from the second plant (para. 0062,0095; the depositor 120 deposits different types of plants on the plant material, for example, lettuce and corn),  
	However, Higgins is silent about a plurality of carts configured to move along the track under the one or more lighting devices; and a controller comprising: one or more processors; one or more memory modules; lighting recipes stored in the one or more 
Armstrong teaches an agricultural growing structure similar to Higgings, the structure comprising a plurality of carts (36-39) configured to move along the track under the one or more lighting devices (functional recitation to which the carts can and does the intended function; also, para. 0038,0041 stated that the lights are mounted under the troughs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the planting material of Higgins with a plurality of carts as taught by Armstrong, since a simple substitution of one known equivalent element for another would obtain predictable results (both the carts and the planting material are the same in that they are containers for the plants on the track). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

	The combination of Higgins as modified by Armstrong and Wilson is silent about a descending portion wrapping around a second axis perpendicular to the ground and tilted relative to the ground, and the one or more lighting devices are disposed at a bottom side of the track.


	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more lighting devices of Higgins as modified by Armstrong and Wilson be disposed at a bottom side of the track, since it has been held that rearranging parts of an invention involves only routine skill in the art (logically one would mount the lights under the bottom side of the track so that the upper track can shine the light on the bottom track on top of the cart for enhancing the plant’s growth). In re Japikse, 86 USPQ 70.
	For claim 2, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine a number of days of simulated growth of the first plant based on a position of the lighting device over the cart relative to the entire track.  
	In addition to the above, Wilson further teaches the machine readable instructions stored in the one or more memory modules, when executed by the one or 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the machine readable instructions of Higgins as modified by Armstrong and Wilson stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine a number of days of simulated growth of the first plant based on a position of the lighting device over the cart relative to the entire track as further taught by Wilson in order for calculation of plant growth parameter or duration in order to determine stages of plant growth for proper nutrient application, lighting application or the like and harvesting time. 
	For claim 3, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the track includes a seeding point, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to 
In addition to the above, Wilson discloses wherein the track includes a seeding point (para. 0025, seedling position in the receptacle or tray), and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine a number of days of simulated growth of the first plant based on a between the seeding point and the location of the one or more carts (para. 0025, the seedling stress duration is dependent on the distance of the seedling point or position in the tray and the location of the tray in the system).  Note that the fact that Wilson teaches his machine readable instructions to cause the computer or controller to calculate or determine stress duration (which is implied that it is in days) relative to the location of the plant receptacle in the system, the machine readable instructions are certainly capable of being programmed to consider days of simulated growth relative to a distance between the seeding point and the location of the one or more carts. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the track of Higgins as modified by Armstrong and Wilson includes a seeding point as further taught by Wilson, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine a number of days of simulated growth of the first plant based on a between the seeding point and the location of the one or more carts as further taught by Wilson, depending on the user’s preference to incorporate other factors or parameters such as distance, since Wilson’s 
	For claim 4, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine a number of days of simulated growth of the first plant based on a height or a chlorophyll production level of the plant carried in a cart.  
In addition to the above, Wilson teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine a number of days of simulated growth of the first plant based on a height or a chlorophyll production level of the plant carried in a cart (Wilson teaches height as one of the factor that the computer can calculate relative to location, for example, para. 0010,0015,0016,0019).  Note that the fact that Wilson teaches his machine readable instructions to cause the computer or controller to calculate or determine stress duration (which is implied that it is in days) relative to the location of the plant receptacle in the system, the machine readable instructions are certainly capable of being programmed to consider determine a number of days of simulated growth of the plant based on a height or a chlorophyll production level of the plant carried in a cart. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the machine readable instructions of 
 	For claim 5, Higgins as modified by Armstrong and Wilson teaches the light control system as described above and further teaches wherein the one or more lighting devices include one or more LED devices (para. 0071 of Higgins).  
	For claim 6, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a red intensity, a blue intensity or a green intensity of the one or more LED devices based on the lighting recipe for the identified first plant.  
 	In addition to the above, Wilson teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a red intensity, a blue intensity or a green intensity of the one or more LED devices based on the lighting recipe for the identified first plant (para. 0025,0026,0063).  It would have 
	For claim 8, Higgins as modified by Armstrong and Wilson teaches the light control system as described above and further teaches wherein the track includes an ascending portion (para. 0040,0100, top to bottom and/or move upwardly and then downwardly or vice versa) wrapping around a first axis (104) perpendicular to ground. 
However, Higgins as modified by Armstrong and Wilson is silent about a descending portion wrapping around a second axis perpendicular to the ground, and the one or more lighting devices are disposed at a bottom side of the track, such that the one or more lighting devices illuminate the plant on a portion of track below.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include another helix or helical formation with a descending portion wrapping around a second axis perpendicular to the ground and tilted relative to the ground in the system of Higgins as modified by Armstrong and Wilson, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (so as to speed up production and cultivation 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more lighting devices Higgins as modified by Armstrong and Wilson be disposed at a bottom side of the track (of the helix or helical formation as relied on Higgins), such that the one or more lighting devices illuminate the plant on a portion of track below, since it has been held that rearranging parts of an invention involves only routine skill in the art (logically one would mount the lights under the bottom side of the track so that the upper track can shine the light on the bottom track on top of the cart for enhancing the plant’s growth). In re Japikse, 86 USPQ 70.
For claim 9, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about a camera that captures an image of the first plant in the first cart and transmit the captured image to the controller.  
In addition to the above, Wilson teaches a camera (para. 0065,0124, the video) that captures an image of the first plant in the first cart and transmit the captured image to the controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a camera as further taught by Wilson that captures an image of the first plant in the first cart and transmit the captured image to the controller of Higgins as modified by Armstrong and Wilson in order to monitor the plants in real-time. 
For claim 10, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the machine readable 
In addition to the above, Wilson wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to update the first lighting recipe based on the image of the first plant captured by the camera (para. 0065,0124, it is implied in Wilson that data are always updated continuously because the plant go through different stages of growth, thus, these data have to be updated to provide the correct amount of lighting, nutrient, etc.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the machine readable instructions of Higgins as modified by Armstrong and Wilson stored in the one or more memory modules, when executed by the one or more processors, cause the controller to update the first lighting recipe based on the image of the first plant captured by the camera as further taught by Wilson in order to provide an update so as to have the most current information about the plant as it goes through different stages of development so that the correct amount of lighting, nutrient, etc. are properly provided.
For claim 21, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein: each of the plurality of carts includes an unique address associated with information about a plant in the cart; and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive the 
In addition to the above, Wilson teaches wherein: each of the plurality of carts includes a unique address associated with information about a plant in the cart (para. 0025,0027, 0203,0218, the container and rack may include information on the contents, growth status, etc. of the particular plant grown in the tray; unique address of each plant in the cart is stored in the memory; also, Wilson uses bard codes for these plants); and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive the unique address of the first cart (para. 0218); and identify the first plant in the first cart based on the unique address of the first cart (para. 0218).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of carts of Higgins as modified by Armstrong and Wilson includes an unique address associated with information about a plant in the cart as further taught by Wilson, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive the unique address of the first cart; and identify the first plant in the first cart based on the unique address of the first cart as further taught by Wilson in order to provide recorded information about the plant save in the controller so as to assure proper identification of the plant and its growth parameter. 

In addition to the above, Armstrong teaches an agricultural growing structure comprising a divider (fig. 5, not numbered but can be seen as rectangular wall in between trays) positioned between the first cart (36-39) and the second cart (36-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tray/cart configuration with dividers as taught by Armstrong in the system of Higgins as modified by Armstrong and Wilson in order to provide a separation between the tray or cart.	
For claim 23, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about one of the plurality of carts includes a wall surrounding the corresponding cart such that light from a lighting device is only received by plants in the corresponding cart when the corresponding cart is placed below the lighting device.  
Armstrong teaches an agricultural growing structure comprising one of the plurality of carts includes a wall surrounding the corresponding cart (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tray/cart configuration with a wall surrounding the corresponding cart as taught by Armstrong in the system of Higgins as modified by Armstrong and Wilson in order to provide a separation between the tray or cart.
The combination of Higgins as modified by Armstrong and Wilson would result in one of the plurality of carts includes the wall surrounding the corresponding cart (as 
For claims 24 & 25, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein: the track includes a first connection portion that connects from a top of the ascending portion to a top of the descending portion; and the first connection includes a plurality of straight modular track sections; and a second connection portion that connects the ascending portion and the descending portion proximate to the ground; and the second connection includes a plurality of straight modular track sections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the track of Higgins as modified by Armstrong and Wilson includes a first connection portion that connects from a top of the ascending portion to a top of the descending portion; and the first connection includes a plurality of straight modular track sections, and a second connection portion that connects the ascending portion and the descending portion proximate to the ground; and the second connection includes a plurality of straight modular track sections, depending on the user’s preference to connect multiple units of Higgins as modified by Armstrong and Wilson together and where the user wishes to connect the units, e.g. on top or at the bottom. Note that Higgins includes a bottom conveyor 131 that connects to another element, thus, if there are a plurality of units employed as desired by the user, connecting units to each other .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins as modified by Armstrong and Wilson as applied to claims 1 & 5 above, and further in view of Ito et al. (EP 3127420 A1 as cited on form PTO-1449).
 	For claim 7, Higgins as modified by Armstrong and Wilson teaches the light control system as described above but is silent about wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting recipe for the identified first plant.  
	Ito et al. disclose a light control system comprising: one or more lighting devices (25,43; one or more carts (11) configured to move along a track (26) under the one or more lighting devices (25); and a controller (5,6), wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting recipe for the identified plant (para. 0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	
have the machine readable instructions stored in the one or more memory modules of Higgins as modified by Armstrong and Wilson, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643